Citation Nr: 0610732	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The record does not contain any competent medical 
evidence that the veteran has a current diagnosis of 
hemorrhoids.  In addition, the medical evidence does not show 
that hemorrhoids were identified during service.

3.  The record does not contain any competent medical 
evidence that the veteran has a currently diagnosed bilateral 
foot disorder.  In addition, the medical evidence does not 
show that a bilateral foot disorder was identified in 
service.  


CONCLUSION OF LAW

Hemorrhoids and a bilateral foot disorder were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In correspondence dated in August 2003, the RO advised the 
veteran of what information and evidence must be submitted to 
grant the veteran's claims for benefits.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  While the VCAA notice did 
not set forth the elements for establishing service 
connection, the rating decision and SOC explained the legal 
criteria in detail.  These documents provided adequate notice 
of the laws and regulations pertinent to a service connection 
claim.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  

In the August 2003 notice, the RO requested from the veteran 
enough information about medical records, employment records, 
or records from other federal agencies so that VA could 
obtain them on the veteran's behalf.  The RO also requested 
any additional treatment records pertinent to his claims, 
including statements from doctors, hospitals, laboratories, 
medical facilities, mental health clinics, x-rays, physical 
therapy records, surgical reports, etc.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claims" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision and March 2004 Statement of the Case.  
Together, these documents provided the veteran with notice as 
to the evidence needed to substantiate his claims and the 
reasons for the denials.  The SOC provided the veteran with 
notice of all of the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  Regarding timing of the notice, the RO issued the 
original VCAA notice in August 2003, which was before the 
September 2003 rating decision.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and personnel 
records.  The RO scheduled the veteran for a VA examination 
but the veteran failed to report to the examination 
reportedly because of an illness in the family.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Evidence 
	
The veteran's service medical records indicated that the 
veteran received a physical examination in June 1971, prior 
to his discharge from active duty in July 1971.  The report 
of medical examination is negative for any complaints, 
symptoms, diagnoses, or treatment related to either 
hemorrhoids or a bilateral foot disorder.  The rest of the 
service medical records are likewise negative for such 
complaints, symptoms, diagnoses, or treatment.  

In a statement dated in February 2003, the veteran described 
his treatment at boot camp in Parris Island.  He recalled 
being forced to fold his arms and let his feet drop from 
under him, causing his backside to hit the cement.  He 
reported having problems with hemorrhoids while in the 
service.  

A fellow service member, C. J., submitted a lay statement 
recalling what he and the veteran endured in boot camp.  In a 
statement dated in February 2003, C.J. stated that recalled 
being forced to fold his arms and drop his backside to the 
cement.  In a statement dated in November 2003, C.J. recalled 
the veteran having problems with his feet while in service.  
He remembered the veteran's socks sticking to his feet after 
taking them off at the end of the day.      

In a statement received in May 2003, the veteran described 
additional experiences in boot camp in July 1969.  He 
reported being made to stand with a foot locker on his feet.  
He also reported that security guards took his shower shoes 
and wore them in the shower.  

The veteran's girlfriend, G.W., submitted statements dated in 
April and November 2003, in which she described the veteran's 
foot condition.  G.W. stated that the veteran's feet looked 
and smelled bad, and sometimes got some sort of build-up on 
them.  G.W. stated that she has tried to persuade the veteran 
to get help for his feet.  G.W. also stated that the 
veteran's feet have gotten worse over the years and that his 
nails have decayed badly.  She said that she has known the 
veteran since 1977 and that he had this condition at that 
time.  According to her statement, the veteran told G.W. that 
he has had the problem with his feet since service.  In the 
November 2003 statement, G.W. said that the veteran 
constantly complained about his hemorrhoids and began to have 
bleeding episodes.  G.W. said that the veteran had surgery at 
Edgecombe General Hospital in Tarboro, North Carolina, and 
that Dr. Kelsh performed the operation.   

In a statement dated in August 2003, the veteran stated that 
while in boot camp, he declined to receive treatment for his 
foot disorder because a trip to the sickbay meant that he 
would have been made to endure harassing questions from his 
drill instructor.  The veteran also stated that he developed 
hemorrhoids in service and eventually had to have surgery.

In a statement dated in April 2003, the veteran stated that 
the doctor who performed his surgery no longer practiced 
medicine, and that the hospital he received care did not have 
records older than ten years.  The veteran reported that Dr. 
Kelsh performed his surgery at the Heartage Hospital, 
Tarboro, North Carolina.   

In a statement dated in November 2003, the veteran said that 
while in service, his toe nails began to change colors.  He 
stated that he received treatment from a doctor in 
Greenville, North Carolina, but that the treatment had not 
helped.  The veteran also stated that while in service, his 
hemorrhoids hurt so badly he could not sit down or bend over.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).



Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for hemorrhoids 
and a bilateral foot disorder.  Entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (providing that in the absence of 
proof of a present disability there can be no valid claim).  
As no current disability of either claimed disorder has been 
clinically shown, there is no basis upon which compensation 
may be based.

The veteran claimed to have received treatment for his foot 
disorder from a doctor in Greenville, North Carolina, but the 
veteran has not submitted records of that treatment, or 
provided identifying information to enable VA to obtain those 
records as he was instructed to do in the VCAA notice.  The 
veteran also claimed to have been treated for hemorrhoids in 
the past, but the evidence of record fails to show that the 
veteran received such treatment.  The Board cannot accept the 
lay statements from the veteran and his acquaintances as 
evidence of current disorders.  Where, as here, the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  VA scheduled an examination for the 
purpose of identifying current disabilities, but, as already 
noted, the veteran failed to report.  When a veteran fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2005).  The 
Board concludes that neither hemorrhoids nor a bilateral foot 
disorder were incurred during service.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hemorrhoids is denied.

Service connection for bilateral foot disorder is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


